                       Case 3:21-cv-00130-BRW Document 1 Filed 07/14/21 Page 1 of 8
                                                                                                &.si€;f~f~Ec2"'ARKANSAS

                                                                                                     JUL l 4 2011
                        IN THE UNITED STATES DISTRICT COURT-EASTERN Diu,-llPll,lkn, OF ARKANSAS
                                                 NORTHERN DIVISION  By:            H. DOWNS, CLERK

                                                                                                                 DEPCLERK
                       KYLIE HUTH                                                                   PLAINTIFF

                       VS.                                      Case No.: 3:2.\-(,V .. OOIY.)--   BR.w
                       SHIPEX LLC; AND
                       JOHN DOE NOS 1-:4                                                            DEFENDANTS
                                         Th is c2 -:;e as signed to District Judge     W:1600
                                         anJ 10 r,1-.:.:; !Strate .J udg e__V~
                                                                             Nu..P
                                                                                 ue~   -----
                                                                   COMPLAINT


                              COMES NOW Plaintiff Kylie Huth, by and through her attorneys, McDaniel Law Firm,

                       PLC, and for her Complaint against Defendant ShipEx LLC and John Doe Nos. 1-4, states as

                       follows:

                                                        JURISDICTION AND VENUE

                              1.      That at the time of the subject occurrence, Plaintiff Kylie Huth was a resident of

                       Lake City, Craighead County, Arkansas. Plaintiff Kylie Huth presently resides in Stockton,

                       California.

                              2.      That at all times pertinent hereto, Defendant ShipEx LLC (hereinafter referred to

                       as "ShipEx") is/was a foreign for-profit corporation doing business in the State of Arkansas.

                              3.      That Defendant ShipEx's headquarters and principal place of business is located

                       in Salt Lake City, UT.

                              4.      That Eldin Diglisic, 376 East 400 South, Suite 110, Salt Lake City, Utah 84111,

                       is the registered agent for service of process for Defendant ShipEx.

                              5.      That in addition and/or in the alternative to the above, Defendant John Doe Nos.
 McDANIEL
LAW FIRM, PLC
                       1-2, is the official name of any person or entity with which Defendant ShipEx and/or Mr. Richard
  400   S OUTH M AIN
JONESBORO,  AR 72401   Ceruti may be associated (including other principal(s), employer(s), or successor(s)-in-interest.)
    (870) 336-4747
 F AX (870) 932-0919
                       Further, Defendant John Doe Nos. 3-4 represent any shipper, broker, supplier, and/or, as
                      Case 3:21-cv-00130-BRW Document 1 Filed 07/14/21 Page 2 of 8




                      applicable, recipient(s) of the loads being hauled by Mr. Richard Ceruti at the time of the subject

                      occurrence.

                             6.      That upon determining the identity of any current unknown tortfeasor, person or

                      entity, Plaintiffs will amend the Complaint by substituting the real name for the pseudo-name.

                             7.      That pursuant to A.C.A. § 16-56-125, Plaintiffs have attached the Affidavit of

                      Plaintiffs' Attorneys affirming the identity of a tortfeasor( s) is unknown, as "Exhibit A."

                             8.      That this Court has subject matter jurisdiction over this cause as there is complete

                      diversity of citizenship and the amount in controversy exceeds the minimum amount for federal

                      diversity citizenship, i.e., greater than $75,000. 28 U.S.C.A. § 1332(a).

                             9.      That this Court has personal jurisdiction over the parties hereto.

                             10.     That this Court is the proper venue for this action as the subject wreck occurred

                      in this District. 28 U.S.C.A. §1391(b).

                                                                   FACTS

                             11.     That at the time of the occurrence referred to herein, Mr. Richard Ceruti

                      (hereinafter "Mr. Ceruti") was driving a tractor-trailer owned, leased, maintained, and/or

                      operated by or on behalf of Defendant ShipEx.

                             12.     That at the time of the occurrence, Mr. Ceruti was the agent, servant and/or

                      employee of Defendant ShipEx.

                              13 .   That the tractor trailer involved in this collision was operated under U.S.

                      Department of Transportation ("DOT") #1614362.

                             14.     That DOT #1614362 is a permit to engage in interstate commercial transport by

                      Defendant ShipEx.
 McDANIEL
LAW FIRM, PLC                15.     That on the date of the subject occurrence, January 27, 2021 , Mr. Ceruti had a
  400 SOUTH M AIN
JONESBORO, AR 72401
   (870) 336-4747     Commercial Driver' s License ("CDL").
 FAX (870)932-0919
                                                                      2
                       Case 3:21-cv-00130-BRW Document 1 Filed 07/14/21 Page 3 of 8




                                16.    That at all times pertinent hereto, Mr. Ceruti was a commercial motor vehicle

                       driver subject to the regulations of the United States Department of Transportation and/or the

                       State of Arkansas.

                                17.    That at all times pertinent hereto including, but not limited to, January 27, 2021 ,

                       Mr. Ceruti was in the course and scope of his employment and/or agency relationship with

                       Defendant ShipEx.

                                18.    That on January 27, 2021, at the time of the subject collision, the weather was

                       clear and the highway was dry.

                                19.    That on January 27, 2021, preceding the subject collision, Plaintiff Kylie Huth

                       was traveling eastbound on Highway 18/Highland Drive approaching the intersection with

                       Commerce Drive in Jonesboro, Craighead County, Arkansas.

                                20.    That Plaintiff Kylie Huth's vehicle was a 2015 Buick Regal.

                                21.    That at the same time, Mr. Ceruti was driving his tractor-trailer westbound on

                       Highway 18/Highland Drive approaching the intersection with Commerce Drive.

                                22.    That the intersection of Highway 18 and Commerce Drive is controlled by a traffic

                       light.

                                23 .    That as both vehicles approached the controlled intersection at HWY 18 and

                       Commerce Drive, they each had a solid green light.

                                24.    That as both vehicles drew nearer to the controlled intersection at HWY 18 and

                       Commerce Drive, their respective traffic lights changed from solid green to yellow.

                                25.    That Plaintiff Kylie Huth intended to travel straight through the traffic light

                       controlled intersection at HWY 18 and Commerce Drive.
 McDANIEL
LAW FIRM, PLC
                                26.    That Mr. Ceruti intended to turn his tractor trailer left from westbound HWY
  400   S OUTH M AIN
JO NESBORO,AR 72401
   (870) 336-4747      18/Highland Drive onto Commerce Drive (southbound).
 FAx (870) 932-0919

                                                                        3
                      Case 3:21-cv-00130-BRW Document 1 Filed 07/14/21 Page 4 of 8



                              27.    That Mr. Ceruti turned his tractor trailer left from westbound HWY 18/Highland

                      Drive directly into the path of Plaintiff Kylie Huth's oncoming vehicle.

                              28.    That Mr. Ceruti's tractor trailer struck Plaintiff Kylie Huth's vehicle on the front,

                      left side.

                              29.    That the damage to Plaintiff Kylie Huth's vehicle was catastrophic and a total

                      loss.

                              30.    That Plaintiff Kylie Huth suffered serious and permanent injuries as a result of the

                      collision.

                              31.    That Plaintiff Kylie Huth's vehicle had the right-of-way at all times applicable to

                      this occurrence.

                              32.    That the subject collision and all damages related thereto occurred as a proximate

                      result of the negligent conduct of Mr. Ceruti (which is imputed to Defendant ShipEx) in

                      particulars including, but not limited to, the following:

                                     a.      That Mr. Ceruti failed to yield the right of way;

                                     b.      That Mr. Ceruti negligently attempted to turn left when it was unsafe to
                                             do so;

                                     c.       That Mr. Ceruti failed to maintain a proper lookout under the
                                             circumstances then and there existing;

                                     d.       That Mr. Ceruti failed to maintain proper control of his vehicle for the
                                             circumstances then and there existing;

                                     e.      That Mr. Ceruti was driving too fast for the conditions then and there
                                             existing;

                                     f.      That Mr. Ceruti failed to comply with all rules, regulations, and duties
                                             required by the laws of the State of Arkansas and/or by DOT regulations;
 McDANIEL                                    and,
LAW FIRM, PLC
  400 SOUTH M AIN                    g.      That Mr. Ceruti failed to use ordinary care under the circumstances then
JONESBORO, AR 72401                          and there existing.
   (870) 336-4747
 FAX (870)932-0919
                                                                       4
                       Case 3:21-cv-00130-BRW Document 1 Filed 07/14/21 Page 5 of 8




                              33.       That Defendant ShipEx was negligent in particulars including, but not limited to,

                       the following:

                                        a.     Negligence in the hiring, training, and supervision of Mr. Ceruti;

                                        b.     Negligent failure to comply with all rules, regulations, and duties required
                                               by the laws of the State of Arkansas and by DOT regulations; and,

                                        c.     Otherwise failing to exercise ordinary care under the circumstances.

                              34.       That Plaintiff Kylie Huth was not guilty of any comparative fault.

                              35.       That no other person, firm, company, corporation, or entity of any type, other than

                       those identified herein, was guilty of any negligence which was a proximate and contributing

                       cause of the subject collision and/or Plaintiff's damages.

                              36.       That the conduct of Mr. Ceruti is imputed to Defendant ShipEx (and/or John Doe

                       Nos. 1-4) under the doctrine of respondeat superior, vicarious liability, and/or by federal

                       regulations in that he was the driver for Defendant ShipEx (and/or John Doe Nos. 1-4) and in the

                       course and scope of his employment or agency relationship.

                              37.       That as a proximate result of the negligence of Mr. Ceruti, which is imputed to

                       Defendant ShipEx, and the negligence of Defendant ShipEx (and/or John Doe Nos. 1-4), Plaintiff

                       Kylie Huth sustained injuries to areas of her body including, but not limited to, her head, neck,

                       arm(s), and leg, which required her to incur expenses for medical care and treatment in the past

                       and in the future; she has suffered lost earnings and earnings capacity in the past and will continue

                       to suffer lost earnings and/or earnings capacity in the future; she has endured pain, suffering,

                       discomfort, mental anguish, and loss of enjoyment of life in the past and will endure pain,

                       suffering, discomfort, mental anguish, and loss of enjoyment oflife in the future; she has suffered
 McDANIEL
LAW FIRM, PLC          disfigurement; her injuries are permanent in nature; and for all of which she should have
  400 SOUTH M AIN
JONESBORO,  AR 72401   judgment from and against Defendant ShipEx (and/or John Doe Nos. 1-4), jointly and/or
    (870) 336-4747
 F AX (870) 932-0919

                                                                         5
                      Case 3:21-cv-00130-BRW Document 1 Filed 07/14/21 Page 6 of 8




                      severally, in an amount to be set by the jury in an amount in excess of the minimum required for

                      federal court diversity jurisdiction ($75,000).

                               38.    That Plaintiff respectfully requests a trial by jury of twelve (12) persons.

                               39.    That Plaintiff respectfully reserves the right to amend and plead further in this

                      cause.

                               WHEREFORE, Plaintiff Kylie Huth prays she have and recover damages from Defendant

                      ShipEx (and John Doe Nos. 1-4) in amounts to be set by the jury in excess of the minimum

                      required for federal court diversity jurisdiction, for her costs, and for all other relief to which she

                      may be entitled.

                               RESPECTFULLY SUBMITTED this /'-/ day of July, 2021.

                                                                              McDANIEL LAW FIRM, PLC
                                                                              Attorneys at Law
                                                                              400 South Main Street
                                                                              Jonesboro, Arkansas 72401
                                                                              (870) 336-47 7



                                                                               rett A. cDaniel
                                                                              Arkansas Bar No. 2009008
                                                                              Attorney for Plaintiff Kylie Huth




 McDANIEL
LAW FIRM, PLC
  400 S OUTH M AIN
JONESBORO, AR 72401
   (870) 336-4747
 FAX (870) 932-0919

                                                                        6
                       Case 3:21-cv-00130-BRW Document 1 Filed 07/14/21 Page 7 of 8




                        IN THE UNITED STATES DISTRICT COURT - EASTERN DISTRICT OF ARKANSAS
                                                 NORTHERN DIVISION


                       KYLIE HUTH                                                                    PLAINTIFF

                       vs.                                    Case No.: - - - - - -

                       SHIPEX LLC; AND
                       JOHN DOE NOS. 1-4                                                             DEFENDANTS


                                                                 AFFIDAVIT


                              I, Brett McDaniel, attorney for Plaintiff Kylie Huth, pursuant to Ark. Code Ann§ 16-56-

                       125, state that the correct name and identity of the tortfeasor person(s), corporation(s) and

                       entity(ies) are unknown. All due diligent efforts have been made to properly identify the name

                       and identity of the unknown tortfeasor person(s), corporation(s) and entity(ies). If the name and

                       identity of the unknown tortfeasor person(s), corporation(s) and entity(ies) is not one of the

                       specifically named defendants as contained in this complaint, the use of the pseudo-name John

                       and/or Jane Doe as the defendant is appropriate for the purpose of tolling the statute oflimitations

                       for these plaintiffs against these unknown defendants. Furthermore, if there is more than one ( 1)

                       such unknown tortfeasor, the use of John and/or Jane Doe 1, John and/or Jane Doe 2, John and/or

                       Jane Doe 3, etc. is also appropriate as set out in the complaint.


                              DATED this     I 'I day July, 2021.



 McDANIEL
                                                                /ai)  Arkansas Bar #2009008
LAW FIRM, PLC
  400   S OUTH M AIN
JONES BORO, AR 72401
    (870) 336-4747                                                                                     EXHIBIT

                                                                                                         A
 F AX (870) 932-0919

                                                                        7
                      Case 3:21-cv-00130-BRW Document 1 Filed 07/14/21 Page 8 of 8



                      State of Arkansas

                      County of Craighead

                             Subscribed and sworn to before me on this B_ day of July, 2021.




                                                                      ~vhl~
                                                                      Notary Public


                      My Commission Expires
                                                                     ChelNa Bordelon
                                                                      Notary Public
                                                               Crittenden County, Arkansas
                                                            My Comm. Expires October 26, 2026
                                                                 Commission #12899232




 McDANIEL
LAW FIRM, PLC
  400 S OUTH M AIN
JONESBORO, AR 72401
   (870) 336-4747
 FAX (870) 932-0919

                                                                 8
